DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 2015/0091859) in view of Jung (US 2017/0031465).
Regarding claim 1, Rosenberg teaches A device that enables a computing device to interact with a touch screen (stylus), the device comprises: an AC coupling circuit operable to: receive a sense signal from the touch screen [0567]; and
transmit a transmit signal to the touch screen ([0571], wherein the touch screen is capable of interpreting the transmit signal as an input to the touch screen and wherein the transmit signal includes inbound data regarding the computing device ([0573-0574] signal strength helps provide position information); an inbound data processing module operable to convert transmit data into a representation of the transmit data ([0569] and the method as described with respect to Fig. 104); a communication circuit operable to: receive the transmit data from the computing device; and send receive data to the computing device ([0252-0253] teach the stylus is in communication with touch sensor through microcontroller and PCB antenna). Although Rosenberg teaches the limitations as discussed above he fails to explicitly teach  a sense-regulation circuit operable to: receive the sense signal from the coupling circuit; generate a comparison signal based on the sense signal; generate a regulation signal based on the comparison signal; regulate receiving of the sense signal based on the regulation signal; and generate a receive error signal based on the comparison signal; an outbound data processing module operable to convert the receive error signal into receive data;.
	However in the same field of creating a method of communication between two device Jung teaches a sense-regulation circuit operable to: receive the sense signal from the coupling circuit([0090] reception buffer 231 receives touchscreen signal from switching part 220) ; generate a comparison signal based on the sense signal (Fig. 11 comparator 235); generate a regulation signal based on the comparison signal (adjusted amount of delay); regulate receiving of the sense signal based on the regulation signal (adjusted amount of delay); and generate a receive error signal (offset value used as the amount of delay) based on the comparison signal ([0083]); an outbound data processing module operable to convert the receive error signal into receive data ([0104-105][0110-0111] teach how the adjusted delay/offset is processed and output);, wherein the receive data includes information contained in the sense signal (Abstract teaches the stylus pen generates a driving signal based on touchscreen driving signal and sends the same to the touchscreen).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the sensing system as taught by Rosenberg with the sensing method as taught 
	Regarding claim 2, Jung teaches wherein the data regarding the computing device comprises one or more of: identification of the computing device; identification of a type of computing device; location information regarding the computing device with respect to the touch screen; time synchronization information; application activation information; and request for touch screen to provide graphical user interface for the computing device ([0082] based on the received signal the system determines the adjustment amount needed to synchronize the devices..
	Regarding claim 5, Jung teaches the sense-regulation circuit is further operable to: receive the sense signal ([0090] reception buffer 231 receives touchscreen signal from switching part 220); compare the sense signal to a reference signal to generate the comparison signal ([0017] preset reference signal); generate the regulation signal based on the comparison signal; regulate receiving of the sense signal based on the regulation signal([0083]); passes, as the transmit signal, the representation of the transmit data ([0104-105][0110-0111] teach how the adjusted delay/offset is processed and output); and Rosenberg teaches passing transmit data to an AC coupling circuit and  the AC coupling circuit including: a first AC coupling circuit for receiving the sense signal from the touch screen; and a second AC coupling circuit for transmitting the transmit signal to the touch screen ([ 0574] teaches the method of bi-directional communication between the stylus and the sensor as shown in Fig. 98 and  the stylus  requires a set of AC signal transmitters and detectors for the stylus tip).
([ 0574] teaches the method of bi-directional communication between the stylus and the sensor as shown in Fig. 98 and  the stylus  requires a set of AC signal transmitters and detectors for the stylus tip. It is obvious that the plurality transmitters and receivers would be located at different locations).
	Regarding claim 7, Rosenberg teaches the AC coupling circuit is further operable to receive, as the sense signal, frequencies transmitted on at least one of column electrodes and row electrodes of the touch screen([0568]); and Jung teaches the outbound data processing module is further operable to: determine a pattern of the signal from the receive error; and interpret the pattern to produce the receive data([0104-105][0110-0111] teach how the adjusted delay/offset is processed and output).
Allowable Subject Matter
Claims 3-4 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-15 are indicated as allowable based on the plurality of ring back circuits interconnection and functionality with the other claim elements recited in the limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.